Citation Nr: 1337039	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1964 to October 1967; December 1967 to December 1973; and from May 1978 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was exposed to herbicides while serving in Thailand from October 1969 to October 1970. Specifically, he alleges that he was assigned to drive cargo trucks into Vietnam from Thailand, and that he was therefore presumptively exposed to herbicides. Further development is required to verify the Veteran's presence in the Republic of Vietnam.   

The case is REMANDED for the following actions:

1.  Contact the U.S. Army Joint Services Records and Research Center, the National Personnel Records Center, the Department of the Army, and/or any other appropriate agency, to determine whether elements of the 519th Transportation Battalion, the 569th Transportation Company, or the 53rd Transportation Company transported cargo loads to the Republic of Vietnam via truck from October 1969 to October 1970. Specific requests must be made for any orders to temporary duty inside the Republic of Vietnam from October 1969 to October 1970.  

If such records do not exist or are unavailable, a negative response must be obtained.

2.  Readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




